Citation Nr: 1100456	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-22 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for residuals of a laminectomy at C3-C6.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in September 2010.  A transcript of the 
hearing has been associated with the claims file.  


FINDING OF FACT

Evidence of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or evidence of an event not reasonably foreseeable, 
is not of record.


CONCLUSION OF LAW

The criteria for entitlement to compensation for residuals of a 
laminectomy at C3-C6 under the provisions of 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.358 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.

A letter mailed to the Veteran in November 2006 notified the 
Veteran of the information and evidence needed to substantiate 
and complete a claim.  This notice discussed the matter 
generally, and specifically addressed the claimed issue, 
including notice of what part of that evidence is to be provided 
by the claimant, and notice of what part VA will attempt to 
obtain.  That letter specifically advised the Veteran of the 
evidence needed to establish a claim for compensation under 38 
U.S.C.A. § 1151.  The Board finds that the November 2006 letter 
meets VA's notice requirements.

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, if any notice deficiency is present in this case, the 
Board finds that the presumption of prejudice on VA's part has 
been rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the claimant 
clearly has actual knowledge of the evidence the claimant is 
required to submit in this case; and (2) based on the claimant's 
contentions as well as the communications provided to the 
claimant by VA, it is reasonable to expect that the claimant 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.

A VA opinion with respect to the issue on appeal was obtained in 
March 2007.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
records in the Veteran's claims file and complete rationale for 
the opinion was provided relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

In summary, the Board finds that "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant).

Criteria

Under 38 U.S.C.A. § 1151, benefits for persons disabled by 
treatment or vocational rehabilitation, compensation under 
Chapter 11 shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such additional 
disability was service-connected.  For purposes of this section, 
a disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful misconduct 
and the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of Title 38, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or examination, 
compensation will be payable for such additional disability.  In 
determining that additional disability exists, the following 
considerations will govern: (1) the veteran's physical condition 
immediately prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately.  (i) As applied 
to examinations, the physical condition prior to the disease or 
injury will be the condition at time of beginning the physical 
examination as a result of which the disease or injury was 
sustained.  (ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment was 
designed to relieve.  (2) Compensation will not be payable under 
38 U.S.C.A. § 1151 for the continuance or natural progress of 
disease or injuries for which the training, or hospitalization, 
etc., was authorized.

In determining whether such additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, medical 
or surgical treatment, or examination, the following 
considerations will govern: (1) It will be necessary to show that 
the additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury and 
not merely coincidental therewith.  (2) The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it resulted 
from disease or injury or an aggravation of an existing disease 
or injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary consequences" 
are those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the time 
consent was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358 (2010).

Analysis

The Veteran asserts that he has additional disability as a result 
of a laminectomy at a VA facility.  Having reviewed the evidence, 
the Board finds that compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a laminectomy at C3-C6 is not 
warranted.

The Board notes that in order to receive entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, the 
evidence must show that a disability was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing hospital care, 
medical or surgical treatment, or examination, or by an event not 
reasonably foreseeable.  Evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault is not of record.

VA treatment records, dated in May 2005, reflect that the Veteran 
underwent a C3-C6 laminectomy and fusion with a diagnosis of 
cervical stenosis.  Post-operative records, dated in May 2005, 
reflect complaints to include numbness/tingling in the upper 
extremities and it was noted that he continued to hold his 
head/neck in a kyphosed position, as he had been doing for years.  
The Board notes that while records, dated in July 2005, reflect 
results of clinical testing, showed abnormal study of the 
bilateral upper extremities and electrophysiologic evidence 
consistent with assessments to include radiculopathy with 
denervation and carpal tunnel syndrome, such does not establish 
additional disability was caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care, medical or 
surgical treatment, or examination, or by an event not reasonably 
foreseeable.  Rather, the March 2007 VA opinion states that the 
surgery that was performed was well within the standard of care.  

The March 2007 VA opinion further notes that while the outcome 
that the Veteran is experiencing is uncommon, it falls within the 
realm of foreseeable complications, and that the record of 
surgery falls within the accepted levels of medical care for a 
reasonable physician.  In addition, while the opinion notes that 
it would be resorting to mere speculation to relate the upper 
extremity symptoms to the May 2005 laminectomy, a medical opinion 
is not inadequate merely because it is inconclusive.  Roberts v. 
West, 13 Vet. App. 185, 189 (1999).  

To the extent that the Veteran asserts that VA doctor's have made 
tacit admissions of wrongdoing in regard to the May 2005 surgery, 
Transcript at 4 & 6 (2010), the Veteran's extensive VA treatment 
records fail to establish additional disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or by an event not reasonably foreseeable.  As noted 
in the March 2007 VA opinion, the Veteran had a failed attempt at 
anterior cervical decompression and fusion (ACDF) in the 1990s 
following a motor vehicle accident, and was having persistent 
pain that was not relieved with conservative measures, and 
considerable improvement was noted postoperatively in 2005.  
Regardless, evidence of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault is not of 
record.

The Board notes that the Veteran testified to having been advised 
that the surgery could lead to complications, Transcript at 5 
(2010), and to the extent that it was asserted that he was not 
provided informed consent on the realm of risks involving his 
cervical spine surgery, Id., the Board notes that Veteran 
executed a Request for Administration of Anesthesia and for 
Performance of Operations and Other procedures in April 2005, in 
which the operation to be performed was identified as a C3-C6 
laminectomy with postural instrumentation/fusion, described in 
layman's terms as decompression of the spinal canal, placement of 
screws and rods for stability through incision in the back of the 
neck, and notes that a physician had counseled him, "as to the 
nature of the proposed procedure(s) attendant risks involved and 
expected results described above."  The Board finds the 
contemporaneous records/statements to be more probative in this 
regard.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as 
a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran).

The Board further notes that while the Veteran testified that he 
is, "unable to basically fend for myself" Transcript at 5 
(2010), private records, dated in August 2005, and associated 
with a November 2005 Social Security Administration (SSA) 
disability determination note that the Veteran lived alone and 
cared for his own needs and drove.  In addition, while the SSA 
determination reflects disability due to cervical spondylosis, 
such does not establish additional disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or by an event not reasonably foreseeable.  Rather, 
the competent evidence establishes that the surgery was within 
the accepted levels of medical care for a reasonable physician 
and the outcome foreseeable.  

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to make observations, to include that he has symptoms.  
As a layman, however, his opinion alone is not sufficient upon 
which to base a determination as to whether there is additional 
disability as a result of the cervical laminectomy due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or evidence of an event not reasonably foreseeable.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

To the extent that the Veteran has asserted that the March 2007 
VA examiner is incompetent and/or that the reports of examination 
are inadequate, the Board notes that the Veteran has presented no 
evidence that the examiners are incompetent.  In addition, and 
although the record was held open for two months for the 
submission of additional evidence in support of the claim 
following the September 2010 hearing, Transcript at 2 (2010), the 
Veteran has presented no objective evidence contrary to the 
findings contained in the March 2007 VA opinion.  

In this case, the Board has accorded more probative value to the 
March 2007 VA opinion.  The examiner's conclusion is supported 
with sufficient rationale and explanation.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board finds that the preponderance of the evidence is against 
a grant of entitlement to compensation for residuals of a C3-C6 
laminectomy under the provisions of 38 U.S.C.A. § 1151, and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.






ORDER

Compensation for residuals of a C3-C6 laminectomy under the 
provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


